Order entered January 11, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-18-00479-CR

                            RONALD GLENN HORNSBY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                           Trial Court Cause No. 15-10808-86-F

                                            ORDER
       We REINSTATE this appeal.
       We abated the appeal for a hearing to determine why appellant’s brief had not been filed.
On January 7, 2019, appellant filed his brief along with a motion to extend time to file the same.
In the interest of expediting this appeal and because the trial court has not yet held a hearing, we
VACATE our December 21, 2018 order to the extent it ordered a hearing and required findings.
We GRANT appellant’s motion and ORDER his brief filed as of the date of this order.
       We DIRECT the Clerk to send a copy of this order to the Honorable Casey Blair,
Presiding Judge, 86th Judicial District Court; John Daniel Oliphant Jr.; and to the Kaufman
County District Attorney.
       The State’s brief is DUE thirty days from the date of this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE